—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on July 3, 1996, which denied plaintiff’s motion for summary judgment and granted defendant’s cross-motion for summary judgment dismissing the complaint, unanimously modified, on the law, to deny the cross-motion and to reinstate the complaint, and otherwise affirmed, without costs.
The evidence tending to prove that plaintiff fraudulently obtained its contract to supply computer equipment to defendant consisted of proof of certain payments made by plaintiff to a company known as DF Systems, Inc. (DF). Questions of fact remain as to whether plaintiff was aware that that company was controlled by defendant’s former employee, Inez DeFonseca, who negotiated the contract on defendant’s behalf and who has since been convicted of criminal bank fraud charges as a result of her involvement in a bribery and kickback scheme, and as to whether plaintiff received any services from DF in exchange for the payments.
Under these circumstances, while the circumstantial evidence of bribery may be strong, we cannot say at this juncture that there are no material issues of fact so as to warrant summary judgment. Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Wallach, JJ.